 

Case 2:16-cr-00025-TLN Document 309 Filed 03/01/21 Page 1 of1

 

 

y 1 MAR ~ 1 202]
MAITE | EG4#- IACIAS FORCE caGteBk U8. pistRICT coy
NUMBER: 75957-0597 EASTERN DISTRICT OF CALF
— , “DEPUTY OLERK

CASE NWO: 2:16 -CR-00025 -09
DATE» 2-29-2021

To: CLERK Of CouRr

i ary REQVE STI WG THE COVAT TO
ASMGW A PRO BowoO ATTORNEY FOR “1y
Copa SSIONBYE RE CEASE S90 TOA / WANT Fo
Fidé, ( #CREBDY = STARTED THE PROCESS WITH
THE Insriruyiow AND Free Do A RLAVEST TO

THE WARDEN OW YFANUARY 17, 20k/ OW
LEBRVARY (2,202/ { GOT DENSED On AY
Reavesr.

1 TESTED Pes;7i ve LOR COUID-/I 1h BPE
|2020 AMD TO THYs Day | S7/CL WRUE SIDE
AFFECTS. 1M EXPERSE WOIME SHORTNESS OF BRE Br ly ,
srr ieTy , MeADACKES , PobGI MESS, FATIGUE AND CHES>D
Pain, | - | Bn
| HEVE = SLVERE A STH i wiee
PROVIDE CoPyes OF My PREVIOUS REQUEST
AS CONG with My “MbD CHE RECORDS TO
The COURT APPOINTED HITORM A y
SIMcek tly 7
VECH ~ MAC) HS, JORGE

 
 

 
